DETAILED ACTION
Response to Amendment
	Applicant’s amendment to claims 1-2 and the cancellation of claim 5 in the response filed September 23, 2021, which include the amendments filed August 31, 2021, are acknowledged by the Examiner. 
	Claims 1-4 are pending in the current action.
Response to Arguments
With respect to claim 1 and 2, Applicant argues that Parker alone does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made. Applicant’s arguments regarding the intended use of Parker et al are moot as it is no longer relied upon for those limitations.
Applicant’s amendments to claim 1 and claim 2 have overcome the claim objections, they are therefore withdrawn.
Applicant’s amendments to claim 1 and 2 have overcome the 112a rejection, it is therefore withdrawn.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Buffington (US 2006/0021622) in view of Parker et al (US 5899691).
With respect to claim 1, Buffington discloses A mouthguard (Fig 3, Fig 4, mouth guard 40) adapted to prevent teeth grinding and clenching of upper and lower posterior teeth by preventing contact by upper two to four front teeth against lower opposite teeth ([0006], device prevents teeth contact as the pads and guard rest in between the teeth) comprises: a tray having a substantially U-shaped channel including opposing spaced side walls and a base having a thickness adapted to fit over the upper teeth 
Buffington is silent on the flexible portion being a flexible bubble portion.
Parker et al teaches an analogous intraoral device having a U-shaped tray (Fig 7) with extending pad members 52/68/72 (Fig 7) each pad being a flexible member that is further a flexible bubble portion (Fig 7, integral bubble 52, interpreted to be being sealed and air filled- col 4 ln 5-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pads of Buffington to be an elastic and flexible bubble as taught by Parker et al in order to provide more resistive forces to as the user is biting down and thus better separate the upper and lower jaws (Parker col 1 ln 50-55, col 2 ln 30-35).
With respect to claim 2, Buffington discloses A mouthguard (Fig 3, Fig 4, mouth guard 40) adapted to prevent teeth grinding and clenching of upper and lower posterior teeth by preventing contact by lower two to four bottom front teeth against upper opposite teeth ([0006], device prevents teeth contact as the pads and guard rest in between the teeth) comprises: a tray having a substantially U-shaped channel including spaced side walls and a base having a thickness adapted to fit over the lower teeth (Fig 4, mouth guard 40 with walls 54 and 52 having a channel in between, base 48) and mold to their configuration ([0017], mouth guard 40 may be made of the material detail for mouth guard 12, a heat sensitive moldable material thus capable of being applied to either the upper or lower teeth); and, a flexible portion of the channel positioned around the lower two to four front teeth and extending upwardly and outwardly therefrom (Fig 3, flexile portion 44, detailed to be near- thus around- the two front teeth; as 
Buffington is silent on the flexible portion being a flexible bubble portion.
Parker et al teaches an analogous intraoral device having a U-shaped tray (Fig 7) with extending pad members 52/68/72 (Fig 7) each pad being a flexible member that is further a flexible bubble portion (Fig 7, integral bubble 52, interpreted to be being sealed and air filled- col 4 ln 5-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pads of Buffington to be an elastic and flexible bubble as taught by Parker et al in order to provide more resistive forces to as the user is biting down and thus better separate the upper and lower jaws (Parker col 1 ln 50-55, col 2 ln 30-35).
With respect to claim 3, Buffington/Parker et al discloses A mouthguard in accordance with Claim 1 wherein: the mouthguard tray comprises a soft flexible elastic material adapted to mold to an individual's teeth (Buffington [0017], flexible heat responsive EVA polymer, and example of an elastic material) and the bubble portion comprises a flexible polymer (Buffington [0017], flexible ethyl vinyl acetate).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Buffington/Parker et al as applied to claim 3 above, and further in view of Zimmerman (US 8459267).
With respect to claim 4, Buffington/Parker et al discloses A mouthguard in accordance with Claim 3, and the flexible bubble portion includes an air-filled cavity (Parker et al Fig 7, integral bubble 52, interpreted to be being sealed and air filled- col 4 ln 5-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pads of Buffington to be an elastic and flexible bubble as taught by Parker in order to provide more resistive forces to as the user is biting down and thus better separate the upper and lower jaws (Parker col 1 ln 50-55, col 2 ln 30-35).

Zimmerman teaches an analogous flexible intraoral device 34 with cavities 64 for placing in between the teeth wherein the tray material is a silicone rubber or an ultra-low density polyethylene (col 10 ln 50-55, silicone rubber).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the shell and bubble of Buffington/Parker et al to be silicone rubber as taught by Zimmerman to be a cost effective (Zimmerman col 11 ln 10-15) while maintaining the desired material effect (Zimmerman col 9 ln 50-55).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786           

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786